            Case 3:20-cv-01035-SI    Document 166   Filed 09/03/20   Page 1 of 2




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   DECLARATION OF ATHUL K.
                                              ACHARYA RE: MARKING FEDERAL
LEWIS-ROLLAND; KAT MAHONEY;                   DEFENDANTS’ UNIFORMS
SERGIO OLMOS; JOHN RUDOFF;
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


ACHARYA DECL. RE: MARKING FEDERAL DEFENDANTS’ UNIFORMS
         Case 3:20-cv-01035-SI         Document 166      Filed 09/03/20     Page 2 of 2




       I, Athul K. Acharya, declare:

       1.      I am counsel of record for Plaintiffs and am admitted to practice before this Court.

I make this declaration based on personal knowledge. If called as a witness, I could and would

testify competently to the facts below.

       2.      Attached as Exhibit 1 is a true and correct copy of an email sent by Jordan Von

Bokern to me on August 21, 2020.

       3.      Attached as Exhibit 2 is a true and correct copy of an email sent by me to Jordan

Von Bokern on August 30, 2020.

       4.      Attached as Exhibit 2 is a true and correct copy of an email sent by Jordan Von

Bokern to me on September 3, 2020.


       I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.

Dated: September 3, 2020                             _____/s/Athul K. Acharya______________
                                                            Athul K. Acharya




PAGE 1 - ACHARYA DECL. RE: MARKING FEDERAL DEFENDANTS’ UNIFORMS
Case 3:20-cv-01035-SI   Document 166-1   Filed 09/03/20   Page 1 of 3




                    EXHIBIT 1
                   Case 3:20-cv-01035-SI          Document 166-1        Filed 09/03/20       Page 2 of 3


Athul Acharya

From:                   Von Bokern, Jordan L. (CIV) <Jordan.L.Von.Bokern2@usdoj.gov>
Sent:                   Friday, August 21, 2020 7:00 AM
To:                     Athul Acharya; Gardner, Joshua E (CIV); Kirschner, Adam (CIV)
Cc:                     Matt Borden; Gunnar Martz; Katie Kushnir; Charles Vallejo-Anderson
Subject:                RE: Unique identifying markings


Hello Athul,

Before we can meaningfully confer, we’ll need to consult with our clients. We will circle back with you once we are
prepared to confer on the issue.

Thank you,
Jordan

Jordan L. Von Bokern
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
Jordan.L.Von.Bokern2@usdoj.gov

From: Athul Acharya <acharya@braunhagey.com>
Sent: Thursday, August 20, 2020 8:32 PM
To: Von Bokern, Jordan L. (CIV) <jvonboke@CIV.USDOJ.GOV>; Gardner, Joshua E (CIV) <jgardner@CIV.USDOJ.GOV>;
Kirschner, Adam (CIV) <akirschn@CIV.USDOJ.GOV>
Cc: Matt Borden <borden@braunhagey.com>; Gunnar Martz <Martz@braunhagey.com>; Katie Kushnir
<kushnir@braunhagey.com>; Charles Vallejo‐Anderson <Vallejo@braunhagey.com>
Subject: Unique identifying markings

Jordan, Josh, and Adam,

Please let us know when you are available to discuss “how the Federal Defendants can place unique identifying markings
(using numbers and/or letters) on the uniforms and/or helmets of the officers and agents of the Federal Defendants
who are specially deployed to Portland so that they can be identified at a reasonable distance and without unreasonably
interfering with the needs of these personnel.” (Dkt. 157 at 60 ¶ 7.) We are generally available tomorrow from 9:30 a.m.
Pacific time until noon, and again from 1 until 5 except for 3‐3:30 p.m.

Best regards,
Athul

Athul K. Acharya
BRAUNHAGEY & BORDEN                 L L P
Direct: (415) 963‐4493

San Francisco (Main Office)
351 California Street, 10th Floor
San Francisco, CA 94104
Tel. & Fax: (415) 599‐0210
                                                              1
                    Case 3:20-cv-01035-SI                 Document 166-1              Filed 09/03/20           Page 3 of 3


New York
7 Times Square
27th Floor
New York, NY 10036‐6524
Tel. & Fax: (646) 829‐9403

This message is intended only for the confidential use of the intended recipient(s) and may contain protected information that is subject to
attorney‐client, work product, joint defense and/or other legal privileges. If you are not the intended recipient, please contact me immediately at
the phone number listed above and permanently delete the original message and any copies thereof from your email system. Thank you.




                                                                         2
Case 3:20-cv-01035-SI   Document 166-2   Filed 09/03/20   Page 1 of 3




                    EXHIBIT 2
                   Case 3:20-cv-01035-SI        Document 166-2        Filed 09/03/20      Page 2 of 3


Athul Acharya

From:                 Athul Acharya
Sent:                 Sunday, August 30, 2020 12:17 PM
To:                   Von Bokern, Jordan L. (CIV); ksimon@aclu-or.org; Gunnar Martz; Noah Hagey; Matt Borden
Cc:                   Hall, Jeffrey A. (CIV)
Subject:              RE: Conference regarding unique identifying markings - Index Newspapers LLC v. City of Portland


Jordan,

The images at page 25 of our reply brief depict “how the Federal Defendants can place unique identifying markings
(using numbers and/or letters) on the uniforms and/or helmets of the officers and agents of the Federal Defendants
who are specially deployed to Portland so that they can be identified at a reasonable distance and without unreasonably
interfering with the needs of these personnel.” Dkt. 157 at 60. Please let us know if there are any other uniform
configurations for which you need our assistance; we will be happy to oblige.

Best,
Athul

Athul K. Acharya
BRAUNHAGEY & BORDEN             L L P
Direct: (415) 963‐4493



From: Von Bokern, Jordan L. (CIV) <Jordan.L.Von.Bokern2@usdoj.gov>
Sent: Friday, August 28, 2020 8:26 AM
To: Athul Acharya <acharya@braunhagey.com>; ksimon@aclu‐or.org; Gunnar Martz <Martz@braunhagey.com>; Noah
Hagey <hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>
Cc: Hall, Jeffrey A. (CIV) <Jeffrey.A.Hall@usdoj.gov>
Subject: Conference regarding unique identifying markings ‐ Index Newspapers LLC v. City of Portland

Hello counsel,

As you know, under the still‐active term of the preliminary injunction, we are required to confer regarding “how the
Federal Defendants can place unique identifying markings (using numbers and/or letters) on the uniforms and/or
helmets of the officers and agents of the Federal Defendants who are specially deployed to Portland so that they can be
identified at a reasonable distance and without unreasonably interfering with the needs of these personnel.” ECF No.
157 at 60. In the interest of making that conference as productive as possible, it would be helpful for us to be able to
consult with the agencies regarding your initial ideas in advance of that conference. Would you please send us your
ideas for the placement of unique identifying markings, so that we can discuss them with our clients in preparation for
the mandated conference?

Thank you,
Jordan

Jordan L. Von Bokern
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW

                                                            1
             Case 3:20-cv-01035-SI   Document 166-2   Filed 09/03/20   Page 3 of 3

Washington, DC 20005
Jordan.L.Von.Bokern2@usdoj.gov




                                             2
Case 3:20-cv-01035-SI   Document 166-3   Filed 09/03/20   Page 1 of 3




                    EXHIBIT 3
                 Case 3:20-cv-01035-SI          Document 166-3          Filed 09/03/20      Page 2 of 3


Athul Acharya

From:                Von Bokern, Jordan L. (CIV) <Jordan.L.Von.Bokern2@usdoj.gov>
Sent:                Thursday, September 3, 2020 10:19 AM
To:                  Athul Acharya; Hall, Jeffrey A. (CIV)
Cc:                  Gunnar Martz; Matt Borden
Subject:             RE: Meet-and-confer on uniform markings - Index Newspapers LLC v. City of Portland, 3:20-cv-1035-
                     SI (D. Or.)


Athul,

11:00 am PDT works for me as well. DHS renews its proposal that the court not modify the PI, or at least that the court
defer to the unique identifiers DHS already has available for its officers. Beyond that, the relevant law enforcement
agencies propose that any modification the Court makes to the PI account for operational concerns that have been
previously identified or we anticipate identifying in our submission, including the necessity of leaving operational gear
accessible, of ensuring that unique identifiers are not used for retaliation or force‐counting, of ensuring that any
modification won’t risk safety such as by increasing uniform flammability, and of permitting continued law enforcement
activities while any changes are in the process of being implemented.

Additionally, we anticipate filing one or more declarations with the court discussing federal uniforms as part of our PI‐
mandated filing. I believe at least one declarant who is a law enforcement officer will want to have his identity filed
under seal due to the risk of doxing, which is something we have accommodated before during this litigation. Would you
consent to our filing a version of such declaration(s) under seal to protect the officer’s identity, with a version filed on
the public docket that redacts the officer’s identity? We would provide the sealed versions to you once the motion to
seal is granted. Happy to discuss this on the call as well.

Thanks,
Jordan

Jordan L. Von Bokern
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
Jordan.L.Von.Bokern2@usdoj.gov

From: Athul Acharya <acharya@braunhagey.com>
Sent: Thursday, September 3, 2020 12:32 PM
To: Von Bokern, Jordan L. (CIV) <jvonboke@CIV.USDOJ.GOV>; Hall, Jeffrey A. (CIV) <jhall@CIV.USDOJ.GOV>
Cc: Gunnar Martz <Martz@braunhagey.com>; Matt Borden <borden@braunhagey.com>
Subject: RE: Meet‐and‐confer on uniform markings ‐ Index Newspapers LLC v. City of Portland, 3:20‐cv‐1035‐SI (D. Or.)

Jordan,

We can meet at 11. In advance of the call, please tell us what your proposal is, so that we can meaningfully confer.

Best,
Athul

                                                             1
                   Case 3:20-cv-01035-SI      Document 166-3         Filed 09/03/20      Page 3 of 3

Athul K. Acharya
BRAUNHAGEY & BORDEN            L L P
Direct: (415) 963‐4493



From: Von Bokern, Jordan L. (CIV) <Jordan.L.Von.Bokern2@usdoj.gov>
Sent: Thursday, September 3, 2020 5:33 AM
To: Athul Acharya <acharya@braunhagey.com>; 'ksimon@aclu‐or.org' <ksimon@aclu‐or.org>; Gunnar Martz
<Martz@braunhagey.com>; Noah Hagey <hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>
Cc: Hall, Jeffrey A. (CIV) <Jeffrey.A.Hall@usdoj.gov>
Subject: Meet‐and‐confer on uniform markings ‐ Index Newspapers LLC v. City of Portland, 3:20‐cv‐1035‐SI (D. Or.)

Hello counsel,

Would you be available for a telephone conference today pursuant to the Court’s order to further “confer regarding
how the Federal Defendants can place unique identifying markings (using numbers and/or letters) on the uniforms
and/or helmets of the officers and agents of the Federal Defendants who are specially deployed to Portland so that they
can be identified at a reasonable distance and without unreasonably interfering with the needs of these personnel”? I
am broadly available today.

The Federal Defendants have determined that numerous factors make them unable to agree to Plaintiffs’ proposal—the
suggestion at page 25 of your reply brief to paint numbers on officers’ uniforms—and a telephone conversation may be
productive to ensure that Plaintiffs are aware of Federal Defendants’ concerns.

Thank you,
Jordan

Jordan L. Von Bokern
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
Jordan.L.Von.Bokern2@usdoj.gov




                                                           2
